DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 09/08/2020, in which claims 41-60 are currently pending. The application is a national stage entry of PCT/IL2019/050261, International Filing Date: 03/10/2019. PCT/IL2019/050261 Claims Priority from Provisional Application 62644599, filed 03/19/2018.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 09/08/2020. These drawings are acceptable.



Claim Rejections - 35 USC § 112 
5- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6- Claims 52, 55 and 57-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claim 52, which reads “further configured such that the light received by said reference light sensor…”, the underlined clause appears to present antecedence issues, as nowhere in the claim or in the bases claims (41, 45-46), such a light sensor is defined or introduced.
As to claim 55, which reads “…to obtain a concentration of sugar in the fluid from the signals received from said sensors.”, the underlined clause appears to present antecedence issues, as nowhere in the claim or in the bases claims (41, 53), such sensors are defined or introduced.

As to claim 59, which reads “directing at least some of the light in the light beam onto at least one of the one or more direct prism-fluid interfaces, and reflecting the light therefrom; directing the reflected light onto at least one of the one or more direct prism-fluid interfaces, and any of the at least one of the one or more direct prism fluid interfaces, or onto another of the at least one of the one more direct prism fluid interfaces, as depicted in the disclosed Figs. 5-6, 8 for ex.
For examination purposes both options will be considered.
Claims 58-59 are similarly rejected by virtue to their dependence on claim 57.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

7- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8- Claims 41, 44-47, 50-51, 53-54, 57 and 59-60 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Cooper et al. (Patent No. 5442435, cited by Applicants).

does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

As to claims 41, 44-47, 50-51, 60 and method claim 57, Cooper teaches a dipping refractometer (Figs. 1-24 and Abstract and Col. 1 ll. 7-10 for ex.; the refractometer is taught to be used with liquids) and the method of their use, comprising: a casing (body 116 or any equivalent housing in the other figures), housing a light source (60), a light sensor (62), and a control unit (Figs. 3-4; monitoring unit including circuitry 180); and a prism comprising at least two exposed surfaces (prism 16 with surfaces 30/34, 132a/b, 412/414 for ex. in Figs. 1, 18, 21); wherein said control unit comprises electronic circuitry functionally associated with said light source and said light sensor (Col. 9 ll. 48-68); wherein said prism is mounted in or on said casing and allowing to dip said prism in a fluid such that said exposed surfaces and the fluid forming  (Claim 60) wherein said prism, said light source, and said light sensor are configured such that for a continuous range of values of fluid refractive indices, most of the light incident on said light sensor, having travelled through said prism and originating from said light source, has undergone total internal reflection off the one or more direct prism-fluid interfaces at least twice (Figs. 1, 17, 18C, and 21, and Col. 6 ll. 12-28, Col. 14 ll. 43-64); and wherein said light sensor is configured to send to said control unit a signal indicative of a power of a light incident on said light sensor (Figs. 2, 5 and Col. 9 ll. 48-51 for ex.); (method Claim 57) and determining the refractive index of the fluid based on the obtained electrical signal (col 5 ll. 49-51, col 9 ll. 48-51, col 11 ll. 63-66); (Claim 44) wherein substantially all the light incident on said light sensor, which originates from said light source, is reflected by both of said exposed surfaces when travelling through said prism (As shown in Figs. 1-2, 16, 19 the reference detectors receive only some side light from a light source of which the emission angle is noticeably directional forward); (Claim 45) wherein said prism comprises a light entry surface (12/14 or openings in other figures) where through light emitted from said light source enters said prism and where through the light incident on said light sensor exits said prism (Figs. 1, 17, 19 and 21 for ex.); (Claims 46-47) wherein said prism further comprises a reflective surface comprising a mirror coating; said prism, said light source, and said light sensor being further configured such that light emitted from said light source, which is incident on one exposed surface, reflects from said exposed surface to said reflective surface, and reflects from said (Claims 50-51) wherein said light source is configured to emit monochromatic or polychromatic light; wherein said light source is a light-emitting diode or a laser diode (Col. 5 ll. 49-65; Infradred LED 60).

As to claims 53-54, 59, Cooper teaches the refractometer of claim 41 and the method of claim 57, wherein said electronic circuitry includes processing circuitry configured to determine a refractive index of a fluid, in which the refractometer is dipped, based on the signal received from said light sensor (monitoring unit including circuitry 180, col 5 ll. 49-51, col 9 ll. 48-51, col 11 ll. 63-66); (Claim 54) wherein said processing circuitry is further configured to determine the refractive index of the fluid based on the second signal received from said temperature sensor, on the reference signal received from said reference light sensor, or based on both  and (Claim 59) the method of claim 57, further comprising a step of measuring a power of light in the light beam, which is not directed onto any of the direct prism-fluid interfaces, thereby recording fluctuations in the power of the light beam, wherein the refractive index of the fluid is determined taking into account also the recorded fluctuations in the power of the light beam (using reference photodiode 64, monitoring unit including circuitry 180, col 5 ll. 49-51, col 9 ll. 48-51, col 11 ll. 63-66). 



Claim Rejections - 35 USC § 103
9- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10- Claims 42, 55-56, 58 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cooper in view Amamiya et al. (PGPUB No. 2009/046277, cited by Applicants).

As to claims 42, 55, 58, Cooper teaches the refractometer of claim 41 and 53, and the method of claim 57.
(Claim 58) further comprising a step of measuring a temperature of the prism, wherein the refractive index of the fluid is determined while taking into account also the measured temperature of the prism, even though it insists on the necessity to measure and control the temperature of the fluid and/or the device (Col. 14 ll. 27-47 for ex.) and one with ordinary skill in the art would find it obvious to measure the prism temperature to calibrate the refractive index measurement; (Claim 55) wherein said processing circuitry is configured to obtain a concentration of sugar in the fluid from the signals received from said sensors.
For ex., Amamiya teaches in a similar field of endeavor a refractometer (Figs. 1-8 and Abstract) further comprising a temperature sensor (34) configured to measure the temperature of said prism and send a second signal to said control unit indicative said temperature measurement and to use that in the determination of the refractive index of the inspected fluid (¶ 28-32, 41-45, 54). Moreover, Amamiya teaches using its refractometer to measure a concentration of sugar in the fluid inspected from the refractive index measurements (¶ 42).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Cooper in view of Amamiya’s suggestions to further comprise a temperature sensor configured to measure the temperature of said prism and send a second signal to said control unit indicative said temperature measurement; further comprising a step of measuring a temperature of the prism, wherein the refractive index of the fluid is determined while taking into account also the measured temperature of the prism; wherein said processing circuitry is configured to obtain a 

As to claim 56, Cooper teaches the refractometer of claim 41.
Cooper suggests wherein said casing is sealed, i.e. waterproof (Col. 14 ll. 30-34), wherein said casing is elongated, comprising an upper portion and an immersible lower portion, such as to allow said refractometer to be dipped in a fluid-filled drinking vessel (Fig. 21 if rotated 180 degrees).
Cooper does not teach expressly wherein the refractometer to be configured with a user interface on said upper portion being located above the fluid, said user interface being functionally associated with said control unit.  
However, Amamiya teaches (Fig. 1 and ¶ 19, 31, 35 for ex.) using a user interface to control the operations of the refractometer.
 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Cooper in view of Amamiya’s suggestions so that the refractometer to be configured with a user interface on said upper portion being located above the fluid, said user interface being functionally associated with said control unit, with the advantage of practically and effectively controlling (ex. on/off, initiate) the operations of the device.

11- Claims 43, 52 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cooper in view Rakucewicz et al. (US Patent No. 6661504).

As to claims 43, 52, Cooper teaches the refractometer of claim 4 and 46.
Moreover, Cooper teaches further comprising a reference light sensor (64, 238, 348, 416 for ex.) wherein said prism, said light source, and said reference light sensor are configured such that some of the light emitted by said light source travels such as to be incident on said reference light sensor, said reference light sensor being further configured to send to said control unit a reference signal, indicative of a power of the light incident on said reference light sensor (Col. 9 ll. 28-51, Col. 15 ll. 63-68 for ex.). 
Cooper does not teach expressly the reference light sensor configured such that some of the light emitted by said light source travels through said prism without reflecting off either of said 3exposed surfaces and exiting said prism such as to be incident on said reference light sensor, (Claim 52) further configured such that the light received by said reference light sensor, which was emitted by said light source, that enters said prism through said light entry surface (12/14 or openings in other figures and given the 112 issues here above), travels directly therefrom to said reflective surface, reflects therefrom back to said light entry surface and travels therefrom to said reference light sensor, even though one with ordinary skill in the art would find it obvious to use a reference light beam to travel across the prism without reflecting over the coated surfaces and sensing the fluid, to take into account the light intensity variations due to the prism material (See MPEP 2143 Sect. I. B-D). 
For ex., Rakucewicz teache a refractometer (Figs. 1-7 and Abstract) where two light beams (204 and 206) are used to propagate through a prism (2) by reflecting off the prism sensing end faces (202a), and without reflecting off these surfaces, respectively.
 that enters said prism through said light entry surface, travels directly therefrom to said reflective surface, reflects therefrom back to said light entry surface and travels therefrom to said reference light sensor, with the advantage of effectively calibrating the sensing light and the effects of the prism on it.

 12- Claims 48-49 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cooper in view Arrington et al. (US Patent No. 4306805), and further in view of Batchelder (EP 0503236).

As to claims 48-49, Cooper teaches the refractometer of claim 47.
Cooper does not teach wherein said reflective surface is convex, being configured to function as a concave mirror with respect to light incident thereon from within said prism; said prism, said light source, and said light sensor being configured such that light exiting said prism, emitted by said light source and incident on said light sensor, is focused by said reflective surface such as to arrive with a small beam spread at said light sensor; (Claim 49) wherein said prism comprises a rectangular prism and a spherical plano-convex lens mounted on a bottom surface of said rectangular prism, said plano-convex lens having a same refractive index as said 
However, in a similar endeavor, Arrington teaches a refractometric device (Figs. 1, 7, 9 and Abstract) wherein said reflective surface is convex, being configured to function as a concave mirror with respect to light incident thereon from within said prism; said prism, said light source, and said light sensor being configured such that light exiting said prism, emitted by said light source and incident on said light sensor, is focused by said reflective surface such as to arrive with a small beam spread at said light sensor (Figs. 1, 7, 9).
The combination of Arrington does not teach (Claim 49) wherein said prism comprises a rectangular prism and a spherical plano-convex lens mounted on a bottom surface of said rectangular prism, said plano-convex lens having a same refractive index as said rectangular prism, and wherein an optical axis defined by said plano-convex lens is offset relative to a longitudinal symmetry axis of said rectangular prism.  
However, in a similar field of endeavor, Batchelder teaches an optical measurement apparatus and method (Figs. 1-5 and Abstract) wherein the prism 130 can be replaced by waveguide/compound lens 310 including a rectangular prism 312 and a plano-convex lens 112 (Fig. 3 for ex.).
 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Cooper in view of Arrington and Batchelder’s suggestions so that said reflective surface is convex, being configured to function as a concave mirror with respect to light incident thereon from within said prism; said prism, said light source, and said light sensor being configured such that light exiting said prism, emitted by said light source and incident on said light sensor, is focused by said (Claim 49) wherein said prism comprises a rectangular prism and a spherical plano-convex lens mounted on a bottom surface of said rectangular prism, said plano-convex lens having a same refractive index as said rectangular prism, and wherein an optical axis defined by said plano-convex lens is offset relative to a longitudinal symmetry axis of said rectangular prism, with the advantage of effectively guiding and collecting the measurement light.

Conclusion

The Applicants are invited to contact the Examiner to examine options, if any, of overcoming the prior art used and cited, before filing a new reconsideration request.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886